Brown Advisory Funds 901 South Bond Street, Suite 400 Baltimore, Maryland 21231 August 20, 2012 FILED VIA EDGAR Securities and Exchange Commission 100 F. Street, N.E. Washington, DC 20549 Re: Brown Advisory Funds (the “Trust”) File No.: 333-182612 Dear Sir or Madam: Pursuant to Rule145 under the Securities Act of 1933, the Trust hereby submits FormN-14 for the purpose of moving the Winslow Green Growth Fund, an existing series of the Professionally Managed Portfolios into the Brown Advisory Winslow Sustainability Fund, a series of Brown Advisory Funds.The Fund is seeking the approval of shareholders to complete the Reorganization.This FormN-14/A will be mailed to shareholders in the form of a combined Proxy Statement/Prospectus. If you have any questions or comments regarding this filing, please do not hesitate to contact Patrick Turley at (202) 261-3364 or the undersigned at (414) 765-5366. Very truly yours, /s/ Edward Paz Edward Paz Secretary cc: Tyler Mills, Brown Advisory Funds Patrick Turley, Dechert LLP Elaine Richards, Professionally Managed Portfolios
